United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                       May 30, 2007
                                   FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                            ____________                                 Clerk
                                            No. 05-20824
                                            ____________


               IN RE: TRI-UNION DEVELOPMENT CORP.


                                               Debtor.



               ARCH W. HELTON; HELTON PROPERTIES, INC.


                              Appellants,

                                               versus


               TRI-UNION DEVELOPMENT CORPORATION,


                              Appellee.



                          Appeal from the United States District Court
                              For the Southern District of Texas
                                      No. 4:04-CV-2013



Before GARWOOD, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*


       *
         Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth Circuit
Rule 47.5.4.
       After reviewing the record in this case and considering the briefs of the parties and arguments

of counsel, we affirm the District Court's Judgment essentially for the reasons stated in its Order

dated July 29, 2005. The Bankruptcy Court correctly concluded, and the District Court correctly

affirmed, that summary judgment should be granted to Tri-Union Development Corp. on the

Appellants’ claims of drainage on the 7900' sand, underpayment of royalties or working interest

payments on the 8100' sand, and underpayment of royalties or working interest payments on the 8550'

sand. As a result, the Appellants are not entitled to an award of attorneys’ fees and costs.

AFFIRMED.




                                                -2-